DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 57-78 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.
Allowable Subject Matter
The claims are drawn to a method of treating an infection caused by Clostridium difficile bacteria in a subject, the method comprising administering to said subject an effective amount of a halogenated salicylanilide having the following formula: 
    PNG
    media_image1.png
    128
    237
    media_image1.png
    Greyscale
.
The closest prior art is Huang et al (J Am Chem Soc 135:17078-17089, 2013) which teach that “[t]he emergence of antibiotic resistance has prompted scientists to search for new antibiotics.  Trans-glycosylase (TGase) is an attractive target for new antibiotic discovery due to its location in the outer membrane of bacteria and its essential role in peptidoglycan synthesis” (Abstract).  In particular, Huang et al identify the following halogenated salicylanilide (Page 17084, Compound 19) as a TGase inhibitor in C. difficile (Page 17085, Table 3):

    PNG
    media_image2.png
    171
    226
    media_image2.png
    Greyscale

which reads on a compound of claims 57 and 59-60 wherein R1 is halo (i.e., Br) and n is 2; R2 is halo (i.e., Cl) and p is 1; and R5 is L1-R7 wherein L1 is O and R7 is phenyl substituted with 2 groups which are C1 and C3 alkyl.
 However, Huang et al teach that “compound 20 indeed showed better inhibition activities than compound 19” and “[c]ompound 24… an analog of… 19… showed slightly better TGase inhibition activities” (Page 17084, Column 2).  Further considering the unpredictability in the field of developing antibiotics in general and using TGase inhibitors in particular (see Abstract: “[t]hough there have been a few molecules identified as TGase inhibitors in the past thirty years, none of them have been developed as antibiotics for humans” (Abstract)), it is determined that the ordinarily skilled artisan would not have selected compound 19 from Huang et al among other more effective TGase inhibitors disclosed therein for antibiotic discovery to treat a patient in need thereof with a reasonable expectation of success.
As such, the claimed method is ALLOWABLE except for the rejection of claims on the grounds of nonstatutory double patenting, as follows. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 57-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10, 463,680.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘680 claims are similarly drawn to methods of treating an infection caused by Clostridium difficile bacteria in a subject, the method comprising administering to said subject an effective amount of an instantly claimed halogenated salicylanilide, in particular wherein the C. difficile infection exhibits the instantly claimed characteristics of be associated with diarrhea, induced by an antibiotic such as clindamycin, and so on.
Claims 57-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,857,164.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘164 claims are similarly drawn to methods of treating an infection caused by Clostridium difficile bacteria in a subject, the method comprising administering to said subject an effective amount of an instantly claimed halogenated salicylanilide, in particular wherein the C. difficile infection exhibits the instantly claimed characteristics of be associated with diarrhea, induced by an antibiotic such as clindamycin, and so on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611